3:16-cr-00423-CMC           Date Filed 11/20/20    Entry Number 86       Page 1 of 23




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 United States of America                         Cr. No. 3:16-423-CMC

        v.

 CHARLES ANTHONY ASMER,                                     OPINION and ORDER

                 Defendant.


        Charles Anthony Asmer (Asmer) seeks relief pursuant to 28 U.S.C. § 2255, claiming his

guilty plea and conviction under 18 U.S.C. §§ 922(g)(1) and 924(a)(2) for being a felon in

possession of a firearm and ammunition are invalid under Rehaif v. United States, 139 S. Ct. 2191

(2019), and therefore, should be vacated. ECF No. 64. The Government filed a motion for

summary judgment in response. ECF No. 75. Asmer filed a reply. ECF No. 83. This matter is

ripe for resolution.

  I.    Procedural Background

        On June 7, 2016, a federal grand jury indicted Asmer on three different counts. ECF No.

3. Count 1 charged him with possession with intent to distribute and distribution of 50 grams or

more of a mixture or substance containing a detectable amount of methamphetamine, a Schedule

II controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B). Count 2, the sole count

at issue in Asmer’s instant § 2255 Motion, charged him with being a felon in possession of a

firearm and ammunition, specifically charging:

                That on or about October 15, 2015, in the District of South Carolina, the
        Defendant, CHARLES ANTHONY ASMER, having been convicted of a crime
        punishable by imprisonment for a term exceeding one year, knowingly did possess
        in and affecting commerce firearms and ammunition, that is a Ruger LCP .380
        caliber handgun, a SCCY model CPX-1 9mm handgun, .380 and 9mm caliber
    3:16-cr-00423-CMC       Date Filed 11/20/20     Entry Number 86        Page 2 of 23




         ammunition, all of which had been shipped and transported in interstate and foreign
         commerce;
                In violation of Title 18, United States Code, Sections 922(g)(1), 924(a)(2)
         and 924(e).

ECF No. 3 at 2. Count 3 charged Asmer with carrying a firearm during and in relation to, and

possessing a firearm in furtherance of, a drug trafficking crime, in violation of 18 U.S.C. §

924(c)(1).

         On January 18, 2017, Asmer entered into a plea agreement (“the Plea Agreement”) with

the Government to plead guilty to Counts 1 and 2. 1 ECF No. 44.        That same day, Asmer pled

guilty to Counts 1 and 2, pursuant to the Plea Agreement. ECF No. 47. The district court dismissed

Count 3 on the Government’s motion. ECF No. 60 at 1. During the plea colloquy on Count 2 at

Asmer’s guilty plea hearing, the district court followed then current law and did not advise him

that knowledge he had been convicted of a crime punishable by imprisonment exceeding one year

was an element of the offense. See United States v. Langley, 62 F.3d 602, 604-08 (4th 1995) (en

banc) (holding defendant’s knowledge of his felony status is not an essential element of offense

under §§ 922(g)(1) and 924(a)(2), and thus rejecting defendant’s challenge to his conviction on

basis district court erred in failing to instruct jury Government must prove his knowledge of his

felony status is essential element of offense), abrogated by Rehaif, 139 S. Ct. at 2191.




1
 The Plea Agreement contained language whereby Asmer waived his rights to pursue an appeal
or file a motion under 28 U.S.C. § 2255 with limited exceptions. ECF No. 44 at 9-10. The
Government does not argue this waiver applies or seek to enforce it in any way. Therefore, this
court will not address the matter further. See United States v. Jones, 667 F.3d 477, 486 (4th Cir.
2012) (declining to enforce sua sponte an appeal waiver in a plea agreement because the
Government did not seek to enforce it).
                                                2
3:16-cr-00423-CMC          Date Filed 11/20/20       Entry Number 86        Page 3 of 23




       A Pre-Sentence Report (“the PSR”) set forth all information necessary to calculate Asmer’s

advisory sentencing range under the United States Sentencing Guidelines (“USSG” or “the

Guidelines”). The PSR concluded Asmer’s criminal history qualified him for application of the

Career Offender enhancement under USSG § 4B1.1, which resulted in an offense level of 37 and

a criminal history category of VI. ECF No. 59 at ¶¶ 38, 65. With a three-point decrease for

acceptance of responsibility, Asmer’s total offense level under the Guidelines was 34. Id. at ¶ 68.

       With respect to Asmer’s criminal history, the PSR reported, inter alia, he had: (1) a 2004

South Carolina state court conviction for financial transaction card fraud, for which he received a

sentence of five years imprisonment suspended on three years probation, id. at ¶ 27; (2) a 2011

South Carolina state court conviction for manufacturing methamphetamine, for which he was

sentenced to twelve years imprisonment suspended upon the service of nine months imprisonment

and two years probation, id. at ¶ 32; and (3) a 2012 South Carolina state court conviction for strong

arm robbery, for which he was sentenced to seven years imprisonment, serving two years and nine

months of such sentence before being released to participate in a supervised reentry program, id.

at ¶ 33. For Guidelines purposes, the PSR considered Asmer’s conviction for manufacturing

methamphetamine to be a “‘controlled substance offense,’” id. at ¶ 32, and his conviction for

strong arm robbery to be a “‘crime of violence,’” id. at ¶ 33.

       When combined, Asmer’s criminal history category of VI and his offense level of 34

resulted in an advisory sentencing range under the Guidelines of 262 to 327 months imprisonment.

Id. at ¶ 85. Asmer made no objections to the PSR. ECF No. 59-2.

       On April 26, 2017, Asmer appeared for sentencing. He moved to depart downward from

his advisory sentencing range; a motion the district court granted. ECF Nos. 56, 58. The court
                                                 3
3:16-cr-00423-CMC          Date Filed 11/20/20       Entry Number 86       Page 4 of 23




sentenced Asmer to 180 months imprisonment on Count 1 and 120 months imprisonment on Count

2, both sentences to run concurrently. ECF No. 60. The district court also sentenced Asmer to

eight years supervised release on Count 1 and three years supervised release on Count 2, also to

run concurrently. Id. Asmer did not file a direct appeal.

       On June 3, 2020, Asmer filed the instant motion, pursuant to 28 U.S.C. § 2255, raising the

sole claim his guilty plea and conviction on Count 2 for violating §§ 922(g)(1) and 924(a)(2) are

invalid under Rehaif, 139 S. Ct. at 2191, and therefore, should be vacated. ECF No. 64.

       The Government concedes Asmer’s motion is timely because he filed it within one year of

the Supreme Court’s issuance of its decision in Rehaif. The Government also “accepts that Rehaif

is retroactive on collateral review,” on the basis that the decision “narrowed the ‘class of persons

the law punishes.’” ECF No. 75 at 3 (quoting Welch v. United States, 136 S. Ct. 1257, 1267

(2016)).

       In this action pursuant to § 2255, Asmer bears the burden of proving his grounds for

collaterally attacking his guilty plea and conviction by a preponderance of the evidence. Miller v.

United States, 261 F.2d 546, 547 (4th Cir. 1958).

 II.   Defendant’s Rehaif Claim

       In Rehaif, the Supreme Court held in order to sustain a conviction under 18 U.S.C.

§§ 922(g) and 924(a)(2), “the Government must prove both that the defendant possessed a firearm

and that he knew he belonged to the relevant category of persons barred from possessing a

firearm.” Rehaif, 139 S. Ct. at 2200. Asmer argues his guilty plea and conviction on Count 2 is

invalid because prior to pleading guilty to Count 2, the district court failed to inform him, in a

prosecution under §§ 922(g)(1) and 924(a)(2), the Government must prove he knew he had been
                                                 4
    3:16-cr-00423-CMC      Date Filed 11/20/20      Entry Number 86        Page 5 of 23




convicted of a crime punishable by imprisonment for a term exceeding one year. 2 ECF Nos. 64

at 5 and 83 at 2. In other words, Asmer argues, the district court’s failure to advise him of all

elements of his offense rendered his guilty plea and conviction constitutionally infirm, thereby

necessitating returning him to the same position he would have been in absent the error. According

to Asmer, returning him to the same position he would have been in absent the error requires the

court to vacate his guilty plea to Count 2 and his resulting conviction. Then, he “can decide

whether to plead anew or go to trial.” ECF No. 83 at 10.

         The Government moved for summary judgment in its favor on the following grounds: (1)

Asmer procedurally defaulted his Rehaif claim by failing to raise it on direct review; and (2) Asmer

cannot demonstrate cause and prejudice or actual innocence to excuse his procedural default. ECF

No. 75 at 1. On collateral review, a defendant’s procedural default may be excused, thus allowing

the court’s consideration of his claim on the merits, if the defendant can show either cause for the




2
  Notably, Asmer does not argue Rehaif also requires the Government to prove, as an element of
an offense under §§ 922(g)(1) and 924(a)(2), he knew the law prohibits persons who have been
convicted of a crime punishable by a term of imprisonment exceeding one year from possessing a
firearm and ammunition. This is not surprising. In Rehaif, the Court posed the question to be
answered in the case as follows: “Does [the word ‘knowingly’] mean that the Government must
prove that a defendant knew both that he engaged in the relevant conduct (that he possessed a
firearm) and also that he fell within the relevant status (that he was a felon, an alien unlawfully
in this country, or the like)?” Rehaif, 139 S. Ct. at 2194 (emphasis added). In the sentence
immediately following, the Court answered the question as follows: “We hold that the word
‘knowingly’ applies both to the defendant’s conduct and to the defendant’s status. To convict a
defendant, the Government therefore must show that the defendant knew he possessed a firearm
and also that he knew he had the relevant status when he possessed it.” Id. (emphasis added).
See also id. at 2205 (“[T]he pointed use of the term ‘knowingly,’ as opposed to ‘willfully,’ in §
922(g), provides a ground to infer that Congress did not mean to require knowledge of illegality.”)
(Alito, J., dissenting).
                                                 5
3:16-cr-00423-CMC          Date Filed 11/20/20       Entry Number 86        Page 6 of 23




default and resulting prejudice or his actual innocence. Bousley v. United States, 523 U.S. 614,

622-23 (1998); United States v. Fugit, 703 F.3d 248, 253 (4th Cir. 2012).

       In response, Asmer does not dispute he failed to challenge on direct review the district

court’s failure to inform him in order to convict him on Count 2 for violating §§ 922(g)(1) and

924(a)(2) the Government would have to prove he knew he had been convicted of a crime

punishable by a term of imprisonment exceeding one year at the time he possessed the firearms

and ammunition on or about October 15, 2015. However, Asmer contends he has not procedurally

defaulted his Rehaif claim, but even if he has, he can demonstrate cause and prejudice to excuse

the default. Asmer makes no claim of his actual innocence with respect to Count 2.

       A. Asmer Procedurally Defaulted his Rehaif Claim.

       Asmer first makes a passing argument he has not procedurally defaulted his Rehaif claim

on collateral review regardless of his undisputed failure on direct review to challenge as error the

district court’s failure to inform him of the felony status element with respect to Count 2, because

such error constitutes structural error. In other words, Asmer argues, when a defendant seeks to

vindicate a structural error on collateral review which he failed to challenge on direct review, he

can never be considered to have procedurally defaulted the claim. While Asmer does not cite a

single case directly supporting his argument, he relies on the Fourth Circuit’s recent decision in

United States v. Gary, 954 F.3d 194 (4th Cir. 2020), petition for cert. filed, 2020 WL 5946608

(October 5, 2020) (No. 20-444), a direct review case, to make the leap.

       In Gary, the defendant (“Gary”) pled guilty to two counts of being a felon in possession of

a firearm and ammunition in violation of §§ 922(g)(1) and 924(a)(2) without the district court

having previously informed him the Government must prove, with respect to each count, he knew
                                                 6
    3:16-cr-00423-CMC      Date Filed 11/20/20       Entry Number 86         Page 7 of 23




he had been convicted of a crime punishable by imprisonment for a term exceeding one year at the

time he possessed the firearm and the ammunition at issue. Id. at 199. The district court accepted

Gary’s guilty plea and sentenced him to 84 months imprisonment on each count, to run

concurrently. Id. Gary never attempted to withdraw his guilty plea in the district court. Id. at 200.

         On direct appeal, Gary sought to have his guilty plea and convictions vacated under Rehaif

on the basis he did not knowingly and intelligently plead guilty because he did not understand the

essential elements of the offenses prior to pleading guilty. Id. at 198. Because Gary did not attempt

to withdraw his guilty plea in the district court, the Gary court reviewed Gary’s plea challenge

pursuant to the familiar plain error standard of review set forth in United States v. Olano, 507 U.S.

725 (1993), used for reviewing unpreserved errors. See also Fed. R. Crim. P. 52(b). Under the

first three prongs of Olano’s four-prong test, a defendant must show: (1) an error occurred; (2)

the error was plain; and (3) the error affected the defendant’s substantial rights. 3 Olano, 507 U.S.

at 732. Only if a defendant satisfies Olano’s first three prongs, does Olano’s fourth prong come

into play. Under Olano’s fourth prong, the reviewing court retains the discretion to correct the

error only if such error “‘seriously affect[s] the fairness, integrity or public reputation of judicial

proceedings.’” Id. (alteration in original) (quoting United States v. Young, 470 U.S. 1, 15 (1985)).

         The Gary court held “a standalone Rehaif error satisfies plain error review because such

an error is structural, which per se affects a defendant’s substantial rights.” Gary, 954 F.3d at 200.

As the Supreme Court explained in Weaver v. Massachusetts, 137 S. Ct. 1899 (2017), “the defining




3
  On occasion, jurisprudence understandably refers to Olano’s third prong as “the prejudice prong
. . . .” See, e.g., Puckett v. United States, 556 U.S. 129, 140 (2009).
                                                    7
 3:16-cr-00423-CMC          Date Filed 11/20/20        Entry Number 86         Page 8 of 23




feature of a structural error is that it ‘affect[s] the framework within which the trial proceeds,’

rather than being ‘simply an error in the trial process itself.’” Id. at 1907 (alteration in original)

(quoting Arizona v. Fulminante, 499 U.S. 279, 310 (1991)).

        According to Gary, the district court’s Rehaif error in the guilty plea context constitutes

structural error on three separate grounds. First, Gary held the error is structural because it violated

Gary’s Sixth Amendment “right to make an informed choice on whether to plead guilty or to

exercise his right to go to trial,” Gary, 954 F.3d at 205, and “harm to a defendant is irrelevant to

the principles underlying his autonomy right and liberty interests,” id. at 206. Second, Gary held

the “error is structural because the deprivation of Gary’s autonomy interest under the Fifth

Amendment due process clause has consequences that ‘are necessarily unquantifiable and

indeterminate,’. . . rendering the impact of the district court’s error simply too difficult to measure.”

Id. at 206 (quoting United States v. Gonzalez-Lopez, 548 U.S. 140, 150 (2006)). Finally, Gary

held “the error is structural on the ground that fundamental unfairness results when a defendant is

convicted of a crime based on a constitutionally invalid guilty plea.” Id. Ultimately, the court in

Gary went on to find the error satisfied Olano’s fourth prong as an error which “seriously affected

the fairness, integrity and public reputation of the judicial proceedings.” Id. at 208. Therefore,

the court exercised its discretion to correct the error. Id. at 208.

        In the instant § 2255 Motion, Asmer seeks to use the per se prejudice holding of Gary in

the direct review context to leap to the conclusion a defendant who claims structural error in the

collateral review context, but who nonetheless failed to raise such a claim on direct review, can

never be found to have procedurally defaulted his claim. According to Asmer, [t]his lack of

structural integrity is . . . why [he] has not procedurally defaulted his claim.” ECF No. 83 at 2.
                                                   8
    3:16-cr-00423-CMC      Date Filed 11/20/20       Entry Number 86        Page 9 of 23




         Unfortunately for Asmer, nothing in Gary suggests such a leap and the Supreme Court’s

decision in Bousley v. United States, 523 U.S. 614 (1998) precludes it. Bousley, 523 U.S. at 621

(stating, “even the voluntariness and intelligence of a guilty plea can be attacked on collateral

review only if first challenged on direct review”). As relevant here, in Bousley, the Supreme Court

held a defendant who failed to challenge on direct review the constitutional validity of his guilty

plea to a federal offense on the basis the district misinformed him about the elements of the offense

procedurally defaulted the claim on collateral review such that the defendant could only raise it on

collateral review if he established cause and actual prejudice, or his actual innocence. 4 Id. at 621-

22. In reaching this holding, the Court stressed it has “strictly limited the circumstances under

which a guilty plea may be attacked on collateral review”; “habeas review is an extraordinary

remedy and ‘will not be allowed to do service for an appeal,’” (quoting Reed v. Farley, 512 U.S.

339, 354 (1994)); and “‘the concern with finality served by the limitation on collateral attack has

special force with respect to convictions based on guilty pleas,’” (quoting United States v.

Timmreck, 441 U.S. 780, 784 (1979)). Id. at 621. Moreover, the Court rejected Bousley’s

argument his claim fell “within an exception to the procedural default rule for claims that could

not be presented without further factual development.” Id. The Court had previously held such

an exception applied where a Government agent coerced the defendant to plead guilty by threats



4
  Factually, the defendant in Bousley sought collateral relief from his conviction for “using” a
firearm “during and in relation to a drug trafficking crime,” 18 U.S.C. § 924(c)(1), on the ground
prior to his pleading guilty to such offense, the district court failed to inform him § 924(c)(1)’s
“use” prong required the Government to prove “active employment of the firearm,” Bailey v.
United States, 516 U.S. 137, 144 (1995) (holding to sustain a conviction under § 924(c)(1)’s “use”
prong,” Government must show defendant actively employed firearm during and in relation to
predicate crime).
                                                  9
3:16-cr-00423-CMC         Date Filed 11/20/20       Entry Number 86        Page 10 of 23




“when the facts were ‘dehors the record and their effect on the judgment was not open to

consideration and review on appeal.’” Id. at 622 (quoting Waley v. Johnston, 316 U.S. 101, 104

(1942) (per curiam)). The Court declared Bousley’s claim (i.e., the district court misinforming

him about an essential element of the offense prior to his guilty plea) “differ[ed] significantly” as

Bousley was “not arguing that his guilty plea was involuntary because it was coerced, but rather

that it was not intelligent because the information provided him by the District Court at his plea

colloquy was erroneous.” Id. “This type of claim,” the Court expounded, “can be fully and

completely addressed on direct review based on the record created at the plea colloquy.” 5 Id.

         As relevant here, the take-away from Bousley is when a defendant fails to challenge as

unknowing and unintelligent his guilty plea on direct review, he may raise it on collateral review

in a §2255 Motion only if he can first demonstrate either cause and prejudice or his actual

innocence. Id. at 621-22. See also Cherry v. United States, 2020 WL 6480921 at *1 (E.D. Va.

Nov. 4, 2020) (citing Bousley in support of holding defendant who failed to allege Rehaif error on

direct review from his guilty plea to one count of violating §§ 922(g)(1) and 924(a)(2) procedurally

defaulted Rehaif claim on § 2255 Motion).

       B. Asmer Has Not Demonstrated Cause.

       Having concluded Asmer procedurally defaulted his Rehaif claim on collateral review, the

court now turns to consider whether Asmer can demonstrate cause for failing to raise such a claim



5
  The Court in Bousley concluded the defendant could not establish “cause,” and therefore did not
analyze the actual prejudice prong. Bousley, 523 U.S. at 623. The Court then went on to reverse
the lower court’s decision and remand the case to allow the defendant to attempt to make a showing
of actual innocence, i.e., to demonstrate he did not use a firearm as that term is defined in Bailey.
Id. at 623-24.
                                                 10
3:16-cr-00423-CMC         Date Filed 11/20/20         Entry Number 86       Page 11 of 23




on direct review. Asmer contends he demonstrates cause because the monumental change in the

law effected by Rehaif regarding the elements the Government must prove to sustain a conviction

under §§ 922(g) and 924(a)(2) created a claim so novel its legal basis was not reasonably available

to his counsel at the time he entered his guilty plea on January 18, 2017. The novelty arises, Asmer

posits, from the situation created by Rehaif overturning a longstanding and widespread practice to

which the Supreme Court had not previously spoken, but which all ten federal appellate courts to

have addressed the issue post Congress’ addition of the mens rea requirement to a § 922(g)

prosecution in 1986, but pre-Rehaif, unanimously held a defendant’s knowledge of his status as a

person falling into one of the nine categories of persons prohibited from possessing firearms and

ammunition is not an element of an offense under §§ 922(g) and 924(a)(2). See Rehaif, 139 S. Ct.

at 2210 (Alito, J., dissenting) (observing after Congress added mens rea requirement to a § 922(g)

prosecution in 1986, all ten courts of appeals to have addressed issue held mens rea requirement

does not apply to a defendant’s status); id. at 2210 n.6 (Alito, J. dissenting) (collecting cases from

1st, 3d, 4th, 5th, 7th, 8th, 9th, 10th, 11th, and D.C. Circuits). According to Asmer, this situation

qualifies as one of the three situations the Supreme Court identified in Reed v. Ross, 468 U.S. 1

(1984) in which a constitutional claim is so novel its legal basis was not reasonably available to

counsel, thus demonstrating cause for failing to raise the claim on direct review. Reed, 468 U.S.

at 17.   That situation is when the Supreme Court renders a decision announcing a new

constitutional rule that “‘overtur[n][s] a longstanding and widespread practice to which [the

Supreme] Court has not spoken, but which a near-unanimous body of lower court authority has




                                                 11
3:16-cr-00423-CMC         Date Filed 11/20/20         Entry Number 86       Page 12 of 23




expressly approved.’” 6 Id. (first alteration in original) (quoting United States v. Johnson, 457 U.S.

537, 551 (1982)).

       The Government contends Asmer has not shown cause because his novelty argument is

incompatible with both the Supreme Court’s decision in Bousley and the Fourth Circuit’s decision

in United States v. Sanders, 247 F.3d 139 (4th Cir. 2001). ECF No. 75 at 5. The court addresses

each of these cases in turn.

       Five years prior to the Supreme Court’s decision in Bailey, holding § 924(c)(1)’s “use”

prong requires the Government to show “active employment of a firearm,” Bailey, 516 U.S. at

144, the habeas petitioner in Bousley had pleaded guilty to knowingly and intentionally using

firearms during and in relation to a drug trafficking crime in violation of § 924(c)(1). Bousley,

523 U.S. at 616. Bousley argued his guilty plea was not knowing or intelligent because the district

court misinformed him about the elements of a § 924(c)(1) offense (i.e., misinformed him about

the true nature of the charge against him), his claim was not waived by his guilty plea, and his



6
   Reed involved a constitutional challenge on collateral review by a defendant convicted of
first-degree murder under North Carolina state law to the trial court’s jury instruction placing the
burden of proving lack of malice on the defendant. Reed, 469 U.S. at 3. In Reed, the Court
expressly acknowledged that “[a]lthough the question whether an attorney has a ‘reasonable basis
upon which to develop a legal theory may arise in a variety of contexts,” it “confined [its] attention
to the specific situation presented” in the case; “one in which [the Supreme] Court has articulated
a constitutional principle that had not been previously recognized but which is held to have
retroactive application.” Id. at 17. In contrast to the error at issue in Reed, at least two Circuit
Courts of Appeals have held Rehaif did not announce a new constitutional rule, but only resolved
a question of statutory interpretation. See In re Sampson, 954 F.3d 159, 161 (3d Cir. 2020)
(holding Rehaif did not announce a new rule of constitutional law, but instead clarified the statutory
elements the Government must prove to sustain a conviction under §§ 922(g) and 924(a)(2)); In
re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019) (per curiam) (same). Asmer does not address
this distinction, but given the court’s analysis as follows, the point is irrelevant.

                                                 12
3:16-cr-00423-CMC         Date Filed 11/20/20      Entry Number 86        Page 13 of 23




conviction therefore should be vacated.      Id.   Bousley sought to demonstrate cause for his

procedural default on the grounds of novelty and futility. Id. at 622-23. The Court held Bousley

could not demonstrate cause based on either novelty of the issue or futility in raising it prior to

Bailey. Id. The Court held novelty did not exist because, at the time of Bousley’s plea, “the

Federal Reporters were replete with cases involving challenges to the notion that ‘use’ is

synonymous with mere ‘possession.’” Id. at 622. Futility did not exist because “futility cannot

constitute cause if it means simply that a claim was ‘unacceptable to that particular court at that

particular time.’” Id. at 623 (quoting Engle v. Isaac, 456 U.S. 107, 130 n.35 (1982)).

       In Sanders, the Fourth Circuit observed, “[a]lthough the Bousley Court recognized its

holding in Bailey changed the relevant legal landscape, it held that Bousley’s claim did not qualify

as novel.” Sanders, 247 F.3d at 145. The Sanders court then went on to recognize the Bousley

“Court reached this conclusion because other defendants had previously challenged their §

924(c)(1) convictions on grounds that ‘use’ required more than the mere possession of a firearm.”

Id. Sanders involved a defendant (“Sanders”) on collateral review who attempted to raise a

procedurally defaulted Apprendi claim and sought to establish cause to excuse his failure to raise

the claim on direct review by arguing “the legal basis for his claim was not reasonably available

to his counsel at the time his plea was entered.” 7 Sanders, 247 F. 3d at 144. The Sanders court

rejected Sanders’ novelty-of-the claim argument, reasoning “[u]nder the Bousley analysis, Sanders

simply cannot show cause to explain his failure to raise his Apprendi argument on direct appeal.”



7
 In Apprendi v. New Jersey, the Supreme Court held “[o]ther than the fact of a prior conviction,
any fact that increases the penalty for a crime beyond the prescribed statutory maximum must be
submitted to a jury, and proved beyond a reasonable doubt.” 530 U.S. 466, 490 (2000).
                                                 13
3:16-cr-00423-CMC           Date Filed 11/20/20         Entry Number 86     Page 14 of 23




Id. The Sanders court reached this result despite, “prior to Apprendi, every federal circuit court

considered drug quantity to be a sentencing factor for a judge to determine based on a

preponderance of the evidence.” Id. at 147 (citing as examples, United States v. Campuzano, 905

F.2d 677, 679 (2d Cir. 1990) and United States v. Powell, 886 F.2d 81, 85 (4th Cir. 1989)).

Significant to the Sanders court and of relevance here, other defendants had been making

Apprendi-type arguments ever since the Sentencing Guidelines had come into existence. Id. at

145. The unlikelihood the court in Sanders’ pre-Apprendi case on direct review would have

accepted an Apprendi-like argument did not establish cause, the Sanders court reasoned, because

“Sanders plainly had at his disposal the essential legal tools with which to construct his claim.”

Id. at 146.

        In response, Asmer attempts to distinguish Bousley on its facts, but does not address

Sanders at all. According to Asmer, Bousley is distinguishable from his case because in contrast

to the settled legal landscape at the circuit court level pre-Rehaif on the issue of whether knowledge

of a defendant’s status as a person falling within one of the categories in § 922(g) is an element in

a prosecution under §§ 922(g) and 924(a)(2), the precedent preceding Bailey (the error at issue in

Bousley) at the circuit court level “was a mess of disagreement.” ECF No. 83 at 4. See also Bailey,

516 U.S. at 142 (recognizing the meaning of “use” in “§ 924(c) has been the source of much

perplexity in the courts” and observing “[t]he Circuits are in conflict both in the standards they

have articulated . . . and in the results they have reached . . .”).

        Having considered the parties’ arguments on cause, the court is persuaded the Government

is correct. Asmer has not demonstrated cause to excuse his failure to raise his Rehaif claim on

direct review. Asmer’s attempt to materially distinguish Bousley simply cannot succeed in the
                                                   14
3:16-cr-00423-CMC         Date Filed 11/20/20         Entry Number 86       Page 15 of 23




face of Sanders. Sanders is on all fours with Asmer’s situation. Like the legal landscape in

Sanders, the federal circuit courts were in complete agreement on the law prior to the Supreme

Court case creating Asmer’s claim and other defendants had been making arguments along similar

lines prior to that time. See, e.g., United States v. Reap, 391 F. App’x 99, 103-04 (2d Cir. 2010)

(rejecting under plain error standard defendant’s challenge to validity of his guilty plea to being a

felon in possession of a firearm under §§ 922(g)(1) and 924(a)(2) based upon his denial of having

knowledge of his felony status, which knowledge defendant argued was a necessary element of

such offense); Langley, 62 F.3d at 604-08 (holding defendant’s knowledge of his felony status is

not an essential element of offense under §§ 922(g)(1) and 924(a)(2), and thus rejecting

defendant’s challenge to his conviction on such offense on basis district court erred in failing to

instruct jury Government must prove his knowledge of his felony status is essential element of

offense); United States v. Bryant, 2020 WL 353424 at *3 (E.D.N.Y. Jan. 21, 2020) (issue decided

in Rehaif had been “percolating in the courts for years . . .”) (collecting cases). But see Merritt v.

United States, 2020 WL 6568315 at *5 (E.D. Va. Nov. 9, 2020) (finding “defendants had not been

making Rehaif-like claims to challenge § 922(g)’s knowing requirement prior to Rehaif because

the claim was not available to counsel or defendants”). In conclusion, in accord with the plethora

of other courts to have addressed the same issue, Asmer has not demonstrated cause for his default

of his Rehaif claim. See Wilson v. United States, 2020 WL 49500930 at *8 (W.D.N.C. Aug. 24,

2020) (holding in context of § 2255 motion defendant could not demonstrate cause for failure to

raise Rehaif-type claim on direct review), appeal docketed, No. 20-7436 (4th Cir. Sep. 28, 2020);

United States v. Battle, 2020 WL 4925678 at *5-6 (W.D. Penn. Aug. 21, 2020) (same), appeal

docketed, No. 20-2726 (3d Cir. Aug. 25, 2020); United States v. Vasquez-Ahumada, 2020 WL
                                                 15
3:16-cr-00423-CMC         Date Filed 11/20/20        Entry Number 86     Page 16 of 23




3213397 at *3 (W.D. Va. June 15, 2020) (same); United States v. Mayo, 2020 WL 2476167 at *2

(W.D. Va. May 13, 2020) (same); Bryant, 2020 WL 353424 at *2-3 (same). But see Merritt, 2020

WL 6568315 at *5 (holding in context of § 2255 motion defendant demonstrated cause for failure

to raise Rehaif-type claim on direct review).

       C. Asmer Has Not Demonstrated Prejudice.

       Because Asmer failed to demonstrate cause, he cannot avoid the procedural bar to the court

considering his Rehaif claim on the merits in the instant § 2255 motion. Accordingly, the court

need not proceed to analyze the prejudice prong of a cause and prejudice analysis. However, for

the sake of thoroughness, the court will proceed to consider whether, assuming arguendo Asmer

demonstrated cause, he can demonstrate prejudice, which requires a showing of actual prejudice.

United States v. Frady, 456 U.S. 152, 167-68 (1982). To show actual prejudice on collateral

review, a defendant must “demonstrate that the error worked to his ‘actual and substantial

disadvantage,’ not merely that the error created a ‘possibility of prejudice.’” Satcher v. Pruett,

126 F.3d 561, 572 (4th Cir. 1997) (quoting Murray v. Carrier, 477 U.S. 478, 494 (1986)).

               1. Actual Prejudice Is Not Presumed Here.

       Asmer argues he “does not need to establish actual prejudice because of the presumed

prejudice inherent in a structural error that results in a fundamentally unfair outcome.” ECF No.

83 at 5. Asmer then seizes on Gary’s holding that Rehaif error in the guilty plea context “is

structural error on the ground that fundamental unfairness results when a defendant is convicted

of a crime based on a constitutionally invalid guilty plea.” Gary, 954 F.3d at 206.

       The Government opposes Asmer’s presumed-prejudice argument on essentially two

grounds. First, the Government points out the obvious difference in the procedural posture of a
                                                16
3:16-cr-00423-CMC         Date Filed 11/20/20         Entry Number 86      Page 17 of 23




Rehaif claim raised on direct review as in Gary and a procedurally defaulted Rehaif claim raised

on collateral review as here, an entirely different procedural world where the Supreme Court has

long held a “prisoner must clear a significantly higher hurdle than would exist on direct appeal.”

Frady, 456 U.S. at 166. Second, the Government relies by analogy on Weaver v. Massachusetts,

137 S. Ct. 1899 (2012), holding a defendant who did not preserve a structural error–courtroom

closure–on direct review but later raised it on collateral review in the context of an ineffective

assistance of counsel claim still bore the burden of proving the prejudice prong of an ineffective

assistance of counsel claim under Strickland v. Washington, 466 U.S. 668, 687 (1984); the

prejudice inquiry remained unaltered. Id. at 1905, 1913.

       The opposing positions tee up the following issue: When, on collateral review, a defendant

raises a procedurally defaulted claim of structural error occasioned by the district court’s failure

to inform him of an essential element of the offense at issue prior to his pleading guilty to such

offense, is prejudice automatically presumed or does the defendant still need to demonstrate the

error worked to his actual and substantial disadvantage in order to satisfy the prejudice prong in a

cause and prejudice analysis? For the following reasons, the court holds the defendant must still

demonstrate the error worked to his actual and substantial disadvantage. Accordingly, the court

holds for Asmer to satisfy the prejudice prong of a cause and prejudice analysis on collateral review

with respect to Count 2, Asmer must demonstrate the district court’s failure to advise him prior to

his pleading guilty to Count 2 that knowledge of his felony status at the time he possessed the

firearms and ammunition on or about October 15, 2015 is an element of the offense worked to his

actual and substantial disadvantage.



                                                 17
3:16-cr-00423-CMC          Date Filed 11/20/20         Entry Number 86      Page 18 of 23




       Neither the Supreme Court nor the Fourth Circuit has directly spoken on the issue of

whether a defendant challenging his guilty plea and conviction on collateral review on the ground

the district court failed to advise him of an essential element of the offense prior to his guilty plea

is relieved of his burden to establish actual prejudice in a cause and prejudice analysis.

Nonetheless, the guidance the Supreme Court has provided in this area counsels strongly in favor

of the Government’s position.

       First, the Supreme Court indirectly addressed the issue in favor of still requiring the

defendant to demonstrate actual prejudice, when, in Bousley, it held Bousley–also alleging his

guilty plea was unknowing and unintelligent based upon the district court’s misinforming him as

to the essential elements of the offense at the plea hearing–must demonstrate cause and actual

prejudice to excuse his procedural default. Id. at 622. Although the Court never reached the

prejudice prong considering Bousley’s failure to demonstrate cause, nothing in Bousley suggests

Bousley would be home free on the prejudice prong if he had only demonstrated cause. Indeed,

the majority in Bousley never contemplated the defendant being relieved of the burden of

establishing actual prejudice despite the fact Justice Stevens in his dissenting opinion in Bousley

observed “[t]he Court has never held that the constitutionality of a guilty plea cannot be attacked

collaterally unless it is first challenged on direct review.” Bousley, 523 U.S. at 629 (Stevens, J.,

dissenting). Justice Stevens then went on to explain why he would find no procedural default and

remand with instructions to vacate Bousley’s § 924(c) conviction and allow him to plead anew:

       Moreover, as the facts of this case demonstrate, such a holding would be unwise
       and would defeat the very purpose of collateral review. A layman who justifiably
       relied on incorrect advice from the court and counsel in deciding to plead guilty to
       a crime that he did not commit will ordinarily continue to assume that such advice
       was accurate during the time for taking an appeal. The injustice of his conviction
                                                  18
3:16-cr-00423-CMC          Date Filed 11/20/20         Entry Number 86      Page 19 of 23




       is not mitigated by the passage of time. His plea should be treated as a nullity and
       the conviction based on such a plea should be voided.

Id. at 629. The upshot of considering the majority opinion in Bousley in light of this contrary

position by Justice Stevens is the strong sense the reasonable extension of Bousley calls for the

court to reject Asmer’s argument he is relieved of showing actual prejudice under a cause and

prejudice analysis on collateral review solely because prejudice is presumed for guilty-plea

defendants who allege a Rehaif error on direct review.

       Second, the Court’s more recent decision in Weaver builds upon the Bousley Court’s

distinction between the routine remedy of direct review and the extraordinary remedy of collateral

review and suggests the error Asmer alleges must have worked to his actual and substantial

disadvantage not a hypothetical one. In the context of a violation of the right to a public trial, the

Weaver Court addressed whether the prejudice inquiry in an ineffective assistance of counsel claim

on collateral review is altered when the error, alleged for the first time on collateral review, is

structural. Weaver, 137 U.S. at 1905. The Court held the defendant must still demonstrate

prejudice to secure a new trial. Id. at 1912. In reaching this holding, the Court surveyed its

structural error jurisprudence. Id. at 1907-12. As part of its survey, the Court stressed “[d]espite

its name, the term ‘structural error’ carries with it no talismanic significance as a doctrinal matter”

and “means only that the government is not entitled to deprive the defendant of a new trial by

showing the error was ‘harmless beyond a reasonable doubt.” Id. at 1910 (quoting Chapman v.

California, 386 U.S. 18, 24 (1967)). The Weaver Court then went on to reason:

       When an ineffective-assistance-of-counsel claim is raised in postconviction
       proceedings, the costs and uncertainties of a new trial are greater because more time
       will have elapsed in most cases. The finality interest is more at risk, . . . and direct
       review often has given at least one opportunity for an appellate review of trial
                                                  19
3:16-cr-00423-CMC         Date Filed 11/20/20         Entry Number 86      Page 20 of 23




       proceedings. These differences justify a different standard for evaluating a
       structural error depending on whether it is raised on direct review or raised instead
       in a claim alleging ineffective assistance of counsel.

Weaver, 137 U.S. at 1912 (internal citation omitted).

       With respect to the impact of Weaver on the issue here, the court is informed by the Sixth

Circuit’s recent reading of Weaver as

       stand[ing] for the idea that finality and judicial economy can trump even structural
       error; so, when a defendant raises a structural error on collateral review rather than
       on direct review, he must prove actual prejudice, even though he would not have
       had to prove actual prejudice if he had raised it on direct review. That is because,
       if the error is one that results in fundamental unfairness (e.g., denial of counsel, no
       reasonable-doubt instruction, biased judge), actual prejudice should be easy to
       show and when a defendant raises the error immediately to the trial court, the court
       can correct the mistake; or, when it is raised on direct review, only minimal time
       will have passed, so witnesses and evidence are still available. But when the error
       is raised on collateral review, it is a larger burden on the system and on the concept
       of fairness.

Parks v. Chapman, 815 F. App’x. 937, 944 (6th Cir. 2020).

       The court is mindful the Fourth Circuit’s opinion in Gary “independently f[ou]nd” Rehaif

“error is structural on the ground that fundamental unfairness results when a defendant is convicted

of a crime based on a constitutionally invalid guilty plea.” Gary, 954 F.3d at 206. However,

because relief from a conviction on “habeas review is an extraordinary remedy,” Bousley, 523 U.S.

at 621, “the concern with finality served by the limitation on collateral attack has special force

with respect to convictions based on guilty pleas,” United States v. Timmreck, 441 U.S. 780, 784

(1979), and the Supreme Court’s decisions in Bousley and Weaver counsel against relieving Asmer

of his burden of demonstrating actual prejudice under a cause and prejudice analysis to excuse his

procedural default, the court rejects Asmer’s argument he does not need to establish he was

actually prejudiced by the Rehaif error at his guilty plea hearing. The court holds he does. See
                                                 20
3:16-cr-00423-CMC         Date Filed 11/20/20         Entry Number 86      Page 21 of 23




Merritt, 2020 WL 6568315 at *5 (on a § 2255 Motion, relying on procedural context between

direct review and collateral review to hold defendant must demonstrate actual prejudice resulting

from Rehaif error in a cause and prejudice analysis despite Fourth Circuit’s holding in Gary on

direct review that Rehaif error is structural error resulting in presumed prejudice without case-

specific showing of prejudice); Cherry, 2020 WL 6480921 at *2 n.2 (same).

               2. Asmer Has Not Demonstrated Actual Prejudice.

       To show actual prejudice on collateral review, Asmer must demonstrate the Rehaif “error

worked to his ‘actual and substantial disadvantage,’ not merely that the error created a ‘possibility

of prejudice.’” Satcher, 126 F.3d at 572 (quoting Murray, 477 U.S. at 494). Unsurprisingly,

Asmer does not even attempt to demonstrate the Rehaif error worked to his actual and substantial

disadvantage. Indeed, he makes no assertion to the effect but for the Rehaif error, he would not

have pled guilty to Count 2, but would have elected instead to go to trial on that count. Cf. Lee v.

United States, 137 S. Ct. 1958, 1965 (2017) (“when a defendant claims that his counsel’s deficient

performance deprived him of a trial by causing him to accept a plea, the defendant can show

prejudice by demonstrating a ‘reasonable probability that, but for counsel’s errors, he would not

have pleaded guilty and would have insisted on going to trial”) (quoting Hill v. Lockhart, 474 U.S.

52, 59 (1985)) . He also makes no assertion to the effect had he gone to trial, the jury would likely

not have convicted him on Count 2. See generally id. at 1966 (“As a general matter, it makes sense

that a defendant who has no realistic defense to a charge supported by sufficient evidence will be

unable to carry his burden of showing prejudice from accepting a guilty plea.”).

       The lack of any such by assertions by Asmer makes complete sense given the record

contains abundant evidence Asmer knew he had previously been convicted of a crime punishable
                                                 21
3:16-cr-00423-CMC         Date Filed 11/20/20         Entry Number 86       Page 22 of 23




by a term of imprisonment exceeding one year at the time he possessed the firearms and

ammunition on or about October 15, 2015, as alleged in the indictment. As set forth earlier in this

Opinion and Order, supra at 3, the PSR’s criminal history section, to which Asmer raised no

objections, sets forth three South Carolina state court convictions for which Asmer was sentenced

to terms of imprisonment exceeding one year (five years, twelve years, and seven years,

respectively). Moreover, Asmer served two years and nine months of imprisonment of his seven-

year sentence for his 2012 South Carolina state court conviction for strong arm robbery. ECF No.

59 at ¶ 33. See Wilson, 2020 WL 4950930 at *8 (holding on § 2255 Motion defendant who pled

guilty to offense under §§ 922(g)(1) and 924(a)(2) failed to establish actual prejudice resulting

from Rehaif error given sufficient evidence in record to establish defendant knew of his felony

status, namely the PSR set forth multiple convictions for which defendant served twelve or more

months in prison and defendant admitted he was guilty of having been previously convicted of at

least one crime punishable by imprisonment for a term exceeding one year, and did knowingly and

unlawfully possess firearms in and a affecting commerce in violation of 18 U.S.C. § 922(g)(1));

Floyd v. United States, 2020 WL 374695 at *3 (N.D. Ill. Jan. 23, 2020) (“inconceivable” defendant

was unaware at time he possessed firearm he was a convicted felon because he was sentenced to

four years in prison and admitted at Rule 11 hearing he was a convicted felon). Under these

circumstances, Asmer has not demonstrated by a preponderance of the evidence he would have

rejected the plea had the district court informed him in order to convict him on Count 2 for violating

§§ 922(g)(1) and 924(a)(2) the Government would have to prove at trial he knew he had been

convicted of a crime punishable by a term of imprisonment exceeding one year at the time he

possessed the firearms and ammunition on or about October 15, 2015, as alleged in the indictment.
                                                 22
3:16-cr-00423-CMC           Date Filed 11/20/20       Entry Number 86        Page 23 of 23




III.   Conclusion

       For the reasons set forth herein, Asmer’s claim in his § 2255 Motion seeking relief from

his guilty plea to and conviction on Count 2 of his Indictment fails as a matter of law. Therefore,

the Government’s motion for summary judgment is granted in full, and Asmer’s § 2255 motion is

dismissed with prejudice.

                             CERTIFICATE OF APPEALABILITY

       The governing law provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
       satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.

                                                               s/Cameron McGowan Currie
                                                               CAMERON MCGOWAN CURRIE
                                                               Senior United States District Judge
Columbia, South Carolina
November 20, 2020




                                                 23
